Per curiam.
It appears that the plaintiff below declared í 1 1 _ for one thing, and gave evidence of another totally variant, *594To this the defendant made an objection, which waS overruled. In the next place, the declaration is for ten dollars, and the judgment for fifteen. Both errors are fatal, and there muft be a reverfal with cofts.*

 Tlie toultiplicity of cafes froto the Juftices* Courts will eiciife the inferfcion of the following determination, by which it was decided, that they have no jurisdidtion under the joint debtor adt.